Exhibit 10.49

 

PLEDGE AND SECURITY AGREEMENT

 

THIS PLEDGE AND SECURITY AGREEMENT (as amended, modified, restated and/or
supplemented from time to time, this “Agreement”), dated as of January 7, 2015,
made by each of the undersigned pledgors (each a “Pledgor” and, together with
any other entity that becomes a pledgor hereunder pursuant to Section 25 hereof,
the “Pledgors”) to NORDEA BANK FINLAND PLC, acting through its New York branch
(“Nordea”), as Security Agent (in such capacity, together with any successor
Security Agent, the “Pledgee”), for the benefit of the Secured Creditors (as
defined below) and Nordea, as Deposit Account Bank (in such capacity, the
“Deposit Account Bank”).

 

W I T N E S S E T H :

 

WHEREAS, Baltic Trading Limited (the “Borrower”), the various lenders from time
to time party thereto (the “Lenders”) and Nordea Bank Finland plc, acting
through its New York branch, as Administrative Agent (in such capacity, together
with any successor Administrative Agent, the “Administrative Agent”) and
Security Agent (in such capacity, together with any successor Security Agent,
the “Security Agent”), have entered into a Senior Secured Credit Agreement,
dated as of December 31, 2014 (as amended, modified, restated and/or
supplemented from time to time, the “Credit Agreement”), providing for the
making of Loans to the Borrower as contemplated therein (the Lenders holding
from to time outstanding Loans (and/or Commitments), the Administrative Agent,
the Security Agent and each Pledgee, in each of the aforementioned capacities,
are herein called the “Lender Creditors”);

 

WHEREAS, pursuant to Section 1.2 hereof, each applicable Pledgor and the Deposit
Account Bank are entering into the Control Agreement attached hereto as Annex H
simultaneously herewith;

 

WHEREAS, the Borrower may at any time and from time to time after the date
hereof enter into, or guaranty the obligations of one or more other Pledgors or
any of their respective Subsidiaries under, one or more Hedging Agreements with
respect to the Borrower’s obligations under the Credit Agreement with respect to
the outstanding Loans and/or Commitments from time to time with one or more
Lenders or any affiliate thereof (each such Lender or affiliate, even if the
respective Lender subsequently ceases to be a Lender under the Credit Agreement
for any reason, together with such Lender’s or affiliate’s successors and
assigns, if any, collectively, the “Other Creditors” and, together with the
Lenders holding from time to time outstanding Loans (and/or Commitments), are
herein called the “Secured Creditors”);

 

WHEREAS, it is a condition precedent under the Credit Agreement that each
Pledgor shall have executed and delivered to the Pledgee this Agreement; and

 

WHEREAS, each Pledgor desires to enter into this Agreement in order to satisfy
the condition described in the preceding paragraph.

 

NOW, THEREFORE, in consideration of the foregoing and other benefits accruing to
each Pledgor, the receipt and sufficiency of which are hereby acknowledged, each
Pledgor hereby

 

--------------------------------------------------------------------------------


 

makes the following representations and warranties to the Pledgee for the
benefit of the Secured Creditors and hereby covenants and agrees with the
Pledgee for the benefit of the Secured Creditors as follows:

 

1.  SECURITY FOR OBLIGATIONS; ESTABLISHMENT OF OPERATING ACCOUNT.

 

1.1. Security.  This Agreement is made by each Pledgor for the benefit of the
Secured Creditors to secure:

 

(i)                                     the full and prompt payment when due
(whether at the stated maturity, by acceleration or otherwise) of all
obligations, liabilities and indebtedness (including, without limitation,
principal, premium, interest, fees and indemnities (including, without
limitation, all interest that accrues after the commencement of any case,
proceeding or other action relating to the bankruptcy, insolvency,
reorganization or similar proceeding of any Pledgor at the rate provided for in
the respective documentation, whether or not a claim for post-petition interest
is allowed in any such proceeding)) of such Pledgor to the Lender Creditors
whether now existing or hereafter incurred under, arising out of, or in
connection with, the Credit Agreement and the other Credit Documents to which
such Pledgor is a party (including, in the case of each Pledgor that is a
Subsidiary Guarantor, all such obligations, liabilities and indebtedness of such
Pledgor under the Guaranty) and the due performance and compliance by such
Pledgor with all of the terms, conditions and agreements contained in the Credit
Agreement and in such other Credit Documents (all such obligations, liabilities
and indebtedness under this clause (i), except to the extent consisting of
obligations, liabilities or indebtedness with respect to Hedging Agreements,
being herein collectively called the “Credit Document Obligations”);

 

(ii)                                  the full and prompt payment when due
(whether at the stated maturity, by acceleration or otherwise) of all
obligations, liabilities and indebtedness (including, without limitation, all
interest that accrues after the commencement of any case, proceeding or other
action relating to the bankruptcy, insolvency, reorganization or similar
proceeding of any Pledgor at the rate provided for in the respective
documentation, whether or not a claim for post-petition interest is allowed in
any such proceeding) owing by such Pledgor to the Other Creditors under, or with
respect to (including, in the case of each Pledgor that is a Subsidiary
Guarantor, all such obligations, liabilities and indebtedness of such Pledgor
under the Guaranty), any Hedging Agreement entered into in respect of the
Borrower’s obligations with respect to the outstanding Loans and/or Commitments
from time to time, whether such Hedging Agreement is now in existence or
hereafter arising, and the due performance and compliance by such Pledgor with
all of the terms, conditions and agreements contained therein (all such
obligations, liabilities and indebtedness described in this clause (ii) being
herein collectively called the “Other Obligations”);

 

(iii)                               any and all sums advanced by the Pledgee in
order to preserve the Collateral (as hereinafter defined) or preserve its
security interest in the Collateral;

 

(iv)                              in the event of any proceeding for the
collection or enforcement of any indebtedness, obligations or liabilities of
such Pledgor referred to in clauses (i) and (ii)

 

2

--------------------------------------------------------------------------------


 

above, after an Event of Default shall have occurred and be continuing, the
reasonable expenses of retaking, holding, preparing for sale or lease, selling
or otherwise disposing of or realizing on the Collateral, or of any exercise by
the Pledgee of its rights hereunder, together with reasonable attorneys’ fees
and court costs; and

 

(v)                                 all amounts paid by any Secured Creditor as
to which such Secured Creditor has the right to reimbursement under Section 11
of this Agreement;

 

all such obligations, liabilities, sums and expenses set forth in clauses
(i) through (v) of this Section 1.1 being herein collectively called the
“Obligations,” it being acknowledged and agreed that the “Obligations” shall
include extensions of credit of the types described above, whether outstanding
on the date of this Agreement or extended from time to time after the date of
this Agreement.

 

1.2. Earnings Accounts; Reserve Accounts.  (a) The relevant Pledgor and the
Pledgee have established, or shall establish, in the name and for the benefit of
the Pledgee, as agent for the Secured Creditors, the Earnings Accounts for
purposes of this Agreement and the other relevant Credit Documents, which
Earnings Accounts are or shall be maintained with the Deposit Account Bank
located at 437 Madison Avenue, 21st Floor, New York, New York 10022 (the
“Deposit Account Bank”).  Each relevant Pledgor, the Pledgee and the Deposit
Account Bank are, simultaneously herewith, entering into, or shall enter into,
the Control Agreement attached hereto as Annex H (the “Control Agreement”),
which provides that the Earnings Accounts shall be under the control of the
Pledgee, as agent for the Secured Creditors, and the Pledgee shall have the
right to direct withdrawals from the Earnings Accounts and to exercise all
rights with respect to all of the Earnings Collateral (as defined below) after
the occurrence and the continuance of an Event of Default.  All  Earnings
Collateral delivered to, or held by or on behalf of, the Pledgee pursuant to
each of the Assignments of Earnings shall be held in the Earnings Accounts in
accordance with the provisions hereof and of the Control Agreement.

 

(b)                                 Until such time as the Security Agent shall
have delivered a Notice of Exclusive Control (as defined in the Control
Agreement) (which the Security Agent agrees to do only during the continuance of
an Event of Default), the relevant Pledgor may apply amounts in the Earnings
Accounts to the payment of operating expenses and other expenditures of the
Borrower and the other Pledgors permitted under the Credit Agreement.  After the
delivery of a Notice of Exclusive Control (as defined in the Control Agreement),
only the Security Agent shall be entitled to withdraw funds from the Earnings
Accounts, to give any instructions in respect of the Earnings Accounts and any
funds held therein or credited thereto or otherwise deal with the Earnings
Accounts.

 

2.  DEFINITIONS.  (a)  Unless otherwise defined herein, all capitalized terms
used herein and defined in the Credit Agreement shall be used herein as therein
defined.  Reference to singular terms shall include the plural and vice versa.

 

(b)                                 The following capitalized terms used herein
shall have the definitions specified below:

 

“Administrative Agent” has the meaning set forth in the Recitals hereto.

 

“Adverse Claim” has the meaning given such term in Section 8-102(a)(1) of the
UCC.

 

3

--------------------------------------------------------------------------------


 

“Agreement” has the meaning set forth in the first paragraph hereof.

 

“Borrower” has the meaning set forth in the Recitals hereto.

 

“Certificated Security” has the meaning given such term in
Section 8-102(a)(4) of the UCC.

 

“Clearing Corporation” has the meaning given such term in Section 8-102(a)(5) of
the UCC.

 

“Collateral” has the meaning set forth in Section 3.1 hereof.

 

“Control Agreement” shall have the meaning provided in Section 1.2 hereof.

 

“Credit Agreement” has the meaning set forth in the Recitals hereto.

 

“Credit Document Obligations” has the meaning set forth in
Section 1.1(i) hereof.

 

“Deposit Account Bank” shall have the meaning provided such term in Section 1.2
hereof.

 

“Earnings Accounts” shall mean, collectively, the accounts listed on Annex I
hereto and all other accounts established at any time by any Pledgor and pledged
in favor of the Pledgee pursuant to the terms of this Agreement or the Credit
Agreement.

 

“Earnings Collateral” shall mean, collectively, all of the collateral granted,
sold, conveyed, assigned, transferred, mortgaged and pledged pursuant to, and in
accordance with, Section 1 of each Assignment of Earnings.

 

“Event of Default” means any Event of Default under, and as defined in, the
Credit Agreement and any payment default under any Hedging Agreement entered
into in respect of the Borrower’s obligations with respect to the outstanding
Loans and/or Commitments from time to time, after any applicable grace period.

 

“Indemnitees” has the meaning set forth in Section 11 hereof.

 

“Lender Creditors” has the meaning set forth in the Recitals hereto.

 

“Lenders” has the meaning set forth in the Recitals hereto.

 

“Limited Liability Company Assets” means all assets, whether tangible or
intangible and whether real, personal or mixed (including, without limitation,
all limited liability company capital and interest in other limited liability
companies), at any time owned or represented by any Limited Liability Company
Interest.

 

“Limited Liability Company Interests” means the entire limited liability company
membership interest at any time owned by any Pledgor in any limited liability
company.

 

“Obligations” has the meaning set forth in Section 1.1 hereof.

 

4

--------------------------------------------------------------------------------


 

“Other Creditors” has the meaning set forth in the Recitals hereto.

 

“Other Obligations” has the meaning set forth in Section 1.1(ii) hereof.

 

“Partnership Assets” means all assets, whether tangible or intangible and
whether real, personal or mixed (including, without limitation, all partnership
capital and interest in other partnerships), at any time owned or represented by
any Partnership Interest.

 

“Partnership Interest” shall mean the entire general partnership interest or
limited partnership interest at any time owned by any Pledgor in any general
partnership or limited partnership.

 

“Person” means any individual, partnership, joint venture, firm, corporation,
association, limited liability company, trust or other enterprise or any
government or political subdivision or any agency, department or instrumentality
thereof.

 

“Pledgee” has the meaning set forth in the first paragraph hereof.

 

“Pledgor” has the meaning set forth in the first paragraph hereof.

 

“Proceeds” has the meaning given such term in Section 9-102(64) of the UCC.

 

“Required Secured Creditors” means (i) at any time when any Credit Document
Obligations are outstanding or any Commitments under the Credit Agreement exist,
the Required Lenders (or, to the extent provided in Section 13.12 of the Credit
Agreement, each of the Lenders), and (ii) at any time after all of the Credit
Document Obligations have been paid in full in cash and all Commitments under
the Credit Agreement have been terminated and if any Other Obligations are
outstanding, the holders of a majority of the Other Obligations.

 

“Secured Creditors” has the meaning set forth in the Recitals hereto.

 

“Secured Debt Agreements” means and includes this Agreement, the other Credit
Documents and the Hedging Agreement entered into with any Other Creditors
entered into in respect of the Borrower’s obligations with respect to the
outstanding Loans and/or Commitments from time to time.

 

“Securities Act” means the Securities Act of 1933, as amended, as in effect from
time to time.

 

“Security” and “Securities” has the meaning given such term in
Section 8-102(a)(15) of the UCC and shall in any event also include all Stock.

 

“Security Entitlement” has the meaning given such term in Section 8-102(a)(17)
of the UCC.

 

“Stock” means all of the issued and outstanding shares of capital stock of any
corporation at any time owned by any Pledgor.

 

5

--------------------------------------------------------------------------------


 

“Subsidiary” means, as to any Person, (i) any corporation more than 50% of whose
stock of any class or classes having by the terms thereof ordinary voting power
to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time owned by such Person and/or one or more Subsidiaries
of such Person and (ii) any partnership, limited liability company, association,
joint venture or other entity in which such Person and/or one or more
Subsidiaries of such Person has more than a 50% equity interest at the time.

 

“Termination Date” has the meaning set forth in Section 20 hereof.

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York
from time to time; provided that, all references herein to specific sections or
subsections of the UCC are references to such sections or subsections, as the
case may be, of the Uniform Commercial Code as in effect in the State of New
York on the date hereof.

 

“Uncertificated Security” has the meaning given such term in
Section 8-102(a)(18) of the UCC.

 

3.  PLEDGE OF STOCK, ACCOUNTS, ETC.

 

3.1  Pledge.  To secure the Obligations now or hereafter owed or to be performed
by such Pledgor, each Pledgor does hereby grant and pledge to the Pledgee for
the benefit of the Secured Creditors, and does hereby create a continuing first
priority security interest in favor of the Pledgee for the benefit of the
Secured Creditors in, all of the right, title and interest in and to the
following, whether now existing or hereafter from time to time acquired
(collectively, the “Collateral”):

 

(a)                                 the Earnings Accounts, together with all of
such Pledgor’s right, title and interest in and to all sums of property
(including cash equivalents and other investments) now or at any time hereafter
on deposit therein, credited thereto or payable thereon, and all instruments,
documents and other writings evidencing the Earnings Accounts;

 

(b)                                 all Stock of any Subsidiary Guarantor owned
by such Pledgor from time to time and all options and warrants owned by such
Pledgor from time to time to purchase Stock of any such Subsidiary Guarantor;

 

(c)                                  all Limited Liability Company Interests in
any Subsidiary Guarantor owned by such Pledgor from time to time and all of its
right, title and interest in each limited liability company to which each such
interest relates, whether now existing or hereafter acquired, including, without
limitation, to the fullest extent permitted under the terms and provisions of
the documents and agreements governing such Limited Liability Company Interests
and applicable law:

 

(A)                               all the capital thereof and its interest in
all profits, losses, Limited Liability Company Assets and other distributions to
which such Pledgor shall at any time be entitled in respect of such Limited
Liability Company Interests;

 

6

--------------------------------------------------------------------------------


 

(B)                               all other payments due or to become due to
such Pledgor in respect of Limited Liability Company Interests, whether under
any limited liability company agreement or otherwise, whether as contractual
obligations, damages, insurance proceeds or otherwise;

 

(C)                               all of such Pledgor’s claims, rights, powers,
privileges, authority, options, security interests, liens and remedies, if any,
under any limited liability company agreement or operating agreement, or at law
or otherwise in respect of such Limited Liability Company Interests;

 

(D)                               all present and future claims, if any, of such
Pledgor against any such limited liability company for moneys loaned or
advanced, for services rendered or otherwise;

 

(E)                                all of such Pledgor’s rights under any
limited liability company agreement or operating agreement or at law to exercise
and enforce every right, power, remedy, authority, option and privilege of such
Pledgor relating to such Limited Liability Company Interests, including any
power to terminate, cancel or modify any limited liability company agreement or
operating agreement, to execute any instruments and to take any and all other
action on behalf of and in the name of such Pledgor in respect of such Limited
Liability Company Interests and any such limited liability company, to make
determinations, to exercise any election (including, but not limited to,
election of remedies) or option or to give or receive any notice, consent,
amendment, waiver or approval, together with full power and authority to demand,
receive, enforce, collect or receipt for any of the foregoing or for any Limited
Liability Company Asset, to enforce or execute any checks, or other instruments
or orders, to file any claims and to take any action in connection with any of
the foregoing; and

 

(F)                                 all other property hereafter delivered in
substitution for or in addition to any of the foregoing, all certificates and
instruments representing or evidencing such other property and all cash,
securities, interest, dividends, rights and other property at any time and from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all thereof;

 

(d)                                 all Partnership Interests in any Subsidiary
Guarantor owned by such Pledgor from time to time and all of its right, title
and interest in each partnership to which each such interest relates, whether
now existing or hereafter acquired, including, without limitation, to the
fullest extent permitted under the terms and provisions of the documents and
agreements governing such Partnership Interests and applicable law:

 

(A)                               all the capital thereof and its interest in
all profits, losses, Partnership Assets and other distributions to which such
Pledgor shall at any time be entitled in respect of such Partnership Interests;

 

7

--------------------------------------------------------------------------------


 

(B)                               all other payments due or to become due to
such Pledgor in respect of such Partnership Interests, whether under any
partnership agreement or otherwise, whether as contractual obligations, damages,
insurance proceeds or otherwise;

 

(C)                               all of its claims, rights, powers, privileges,
authority, options, security interests, liens and remedies, if any, under any
partnership agreement or operating agreement, or at law or otherwise in respect
of such Partnership Interests;

 

(D)                               all present and future claims, if any, of such
Pledgor against any such partnership for moneys loaned or advanced, for services
rendered or otherwise;

 

(E)                                all of such Pledgor’s rights under any
partnership agreement or operating agreement or at law to exercise and enforce
every right, power, remedy, authority, option and privilege of such Pledgor
relating to such Partnership Interests, including any power to terminate, cancel
or modify any partnership agreement or operating agreement, to execute any
instruments and to take any and all other action on behalf of and in the name of
any of such Pledgor in respect of such Partnership Interests and any such
partnership, to make determinations, to exercise any election (including, but
not limited to, election of remedies) or option or to give or receive any
notice, consent, amendment, waiver or approval, together with full power and
authority to demand, receive, enforce, collect or receipt for any of the
foregoing or for any Partnership Asset, to enforce or execute any checks, or
other instruments or orders, to file any claims and to take any action in
connection with any of the foregoing; and

 

(F)                                 all other property hereafter delivered in
substitution for or in addition to any of the foregoing, all certificates and
instruments representing or evidencing such other property and all cash,
securities, interest, dividends, rights and other property at any time and from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all thereof; and

 

(e)                                  all Proceeds of any and all of the
foregoing.

 

3.2.  Procedures. (a)  To the extent that any Pledgor at any time or from time
to time owns, acquires or obtains any right, title or interest in any
Collateral, such Collateral shall automatically (and without the taking of any
action by such Pledgor) be pledged pursuant to Section 3.1 of this Agreement
and, in addition thereto, such Pledgor shall (to the extent provided below)
take, or, in the case of Section 3.2(a)(v), authorize the Pledgee to take, the
following actions as set forth below (as promptly as practicable and, in any
event, within 30 days after it obtains such Collateral) for the benefit of the
Pledgee and the Secured Creditors:

 

(i)                                     with respect to a Certificated Security
(other than a Certificated Security credited on the books of a Clearing
Corporation), such Pledgor shall deliver such Certificated Security to the
Pledgee with powers executed in blank;

 

(ii)                                  with respect to an Uncertificated Security
(other than an Uncertificated Security credited on the books of a Clearing
Corporation), such Pledgor shall cause the issuer of such Uncertificated
Security (or, in the case of an issuer that is not a Subsidiary of such Pledgor,

 

8

--------------------------------------------------------------------------------


 

will use reasonable efforts to cause such issuer) to duly authorize and execute,
and deliver to the Pledgee, an agreement for the benefit of the Pledgee and the
other Secured Creditors substantially in the form of Annex G hereto
(appropriately completed to the reasonable satisfaction of the Pledgee and with
such modifications, if any, as shall be reasonably satisfactory to the Pledgee)
pursuant to which such issuer agrees to comply with any and all instructions
originated by the Pledgee without further consent by the registered owner and
not to comply with instructions regarding such Uncertificated Security
originated by any other Person other than a court of competent jurisdiction;

 

(iii)                               with respect to a Certificated Security,
Uncertificated Security, Partnership Interest or Limited Liability Company
Interest credited on the books of a Clearing Corporation (including a Federal
Reserve Bank, Participants Trust Company or The Depository Trust Company), such
Pledgor shall promptly notify the Pledgee thereof and shall promptly take all
actions required (i) to comply in all material respects with the applicable
rules of such Clearing Corporation and (ii) to perfect the security interest of
the Pledgee under applicable law (including, in any event, under Sections
9-314(a), (b) and (c), 9-106 and 8-106(d) of the UCC).  Such Pledgor further
agrees to take such actions as the Pledgee deems reasonably necessary to effect
the foregoing;

 

(iv)                              with respect to a Partnership Interest or a
Limited Liability Company Interest (other than a Partnership Interest or Limited
Liability Interest credited on the books of a Clearing Corporation), (1) if such
Partnership Interest or Limited Liability Company Interest is represented by a
certificate and is a Security for purposes of the UCC, the procedure set forth
in Section 3.2(a)(i) hereof, and (2) if such Partnership Interest or Limited
Liability Company Interest is not represented by a certificate or is not a
Security for purposes of the UCC, the procedure set forth in
Section 3.2(a)(ii) hereof; and

 

(v)                                 with respect to cash proceeds from any of
the Collateral described in Section 3.1 hereof which are not released to such
Pledgor in accordance with Section 6 hereof, (i) establishment by the Pledgee of
a cash account in the name of such Pledgor over which the Pledgee shall have
exclusive and absolute control and dominion (and no withdrawals or transfers may
be made therefrom by any Person except with the prior written consent of the
Pledgee) and (ii) deposit of such cash in such cash account.

 

(b)                                 In addition to the actions required to be
taken pursuant to Section 3.2(a) hereof, each Pledgor shall take the following
additional actions with respect to the Collateral:

 

(i)                                     with respect to all Collateral of such
Pledgor whereby or with respect to which the Pledgee may obtain “control”
thereof within the meaning of Section 8-106 of the UCC (or under any provision
of the UCC as same may be amended or supplemented from time to time, or under
the laws of any relevant State other than the State of New York), such Pledgor
shall take all actions as may be reasonably requested from time to time by the
Pledgee so that “control” of such Collateral is obtained and at all times held
by the Pledgee; and

 

(ii)                                  each Pledgor shall from time to time cause
appropriate financing statements (on Form UCC-1 or other appropriate form) under
the Uniform Commercial Code as in effect in the various relevant states,
covering all Collateral hereunder (with the form of such financing

 

9

--------------------------------------------------------------------------------


 

statements to be satisfactory to the Pledgee), to be filed in the relevant
filing offices so that at all times the Pledgee has a security interest in all
Collateral which is perfected by the filing of such financing statements (in
each case to the maximum extent perfection by filing may be obtained under the
laws of the relevant states, including, without limitation, Section 9-312(a) of
the UCC).

 

3.3.                            Subsequently Acquired Collateral.  If any
Pledgor shall acquire (by purchase, stock dividend or similar distribution or
otherwise) any additional Collateral at any time or from time to time after the
date hereof, such Collateral shall automatically (and without any further action
being required to be taken) be subject to the pledge and security interests
created pursuant to Section 3.1 hereof and, furthermore, such Pledgor will
promptly thereafter take (or cause to be taken) all action with respect to such
Collateral in accordance with the procedures set forth in Section 3.2 hereof,
and will promptly thereafter deliver to the Pledgee (i) a certificate executed
by a principal executive officer of such Pledgor describing such Collateral and
certifying that the same has been duly pledged in favor of the Pledgee (for the
benefit of the Secured Creditors) hereunder and (ii) supplements to Annexes A
through F hereto as are reasonably necessary to cause such annexes to be
complete and accurate at such time.

 

3.4.                            Transfer Taxes.  Each pledge of Collateral under
Section 3.1 or Section 3.3 hereof shall be accompanied by any transfer tax
stamps required in connection with the pledge of such Collateral.

 

3.5.                            Certain Representations and Warranties Regarding
the Collateral.  Each Pledgor represents and warrants that on the date hereof:
(i) the jurisdiction of organization of such Pledgor, and such Pledgor’s
organizational identification number, is listed on Annex A hereto; (ii) each
Subsidiary of such Pledgor that is a Subsidiary Guarantor is listed in Annex B
hereto; (iii) the Stock (and any warrants or options to purchase Stock) of any
Subsidiary Guarantor held by such Pledgor consists of the number and type of
shares of the stock (or warrants or options to purchase any stock) of the
corporations as described in Annex C hereto; (iv) such Stock constitutes that
percentage of the issued and outstanding capital stock of the respective
Subsidiary Guarantors as is set forth in Annex C hereto; (v) the Limited
Liability Company Interests in any and all Subsidiary Guarantors held by such
Pledgor consist of the number and type of interests of the respective Subsidiary
Guarantors described in Annex D hereto; (vi) each such Limited Liability Company
Interest constitutes that percentage of the issued and outstanding equity
interest of the respective Subsidiary Guarantors as set forth in Annex D hereto;
(vii) the Partnership Interests held by such Pledgor in any and all Subsidiary
Guarantors consist of the number and type of interests of the respective
Subsidiary Guarantors described in Annex E hereto; (viii) each such Partnership
Interest constitutes that percentage or portion of the entire partnership
interest of the Partnership as set forth in Annex E hereto; (ix) such Pledgor
has complied with the respective procedure set forth in Section 3.2(a) hereof
with respect to each item of Collateral described in Annexes B through E hereto;
and (xi) on the date hereof, such Pledgor owns no other Stock, Limited Liability
Company Interests or Partnership Interests of, in each case, any Subsidiary
Guarantor.

 

4.  APPOINTMENT OF SUB-AGENTS; ENDORSEMENTS, ETC.  If and to the extent
necessary to enable the Pledgee to perfect its security interest in any of the
Collateral or to exercise any of its remedies hereunder, the Pledgee shall have
the right to appoint one or more sub-agents for the purpose of retaining
physical possession of the Collateral, which may be held (in the

 

10

--------------------------------------------------------------------------------


 

discretion of the Pledgee) in the name of the relevant Pledgor, endorsed or
assigned in blank or in favor of the Pledgee or any nominee or nominees of the
Pledgee or a sub-agent appointed by the Pledgee.

 

5.  VOTING, ETC., WHILE NO EVENT OF DEFAULT.  Unless and until there shall have
occurred and be continuing an Event of Default, each Pledgor shall be entitled
to exercise any and all voting and other consensual rights pertaining to the
Collateral owned by it, and to give consents, waivers or ratifications in
respect thereof; provided that, in each case, no vote shall be cast or any
consent, waiver or ratification given or any action taken or omitted to be taken
which would violate or be inconsistent with any of the terms of any Secured Debt
Agreement, or which could reasonably be expected to have the effect of impairing
the value of the Collateral or any part thereof or the position or interests of
the Pledgee or any other Secured Creditor in the Collateral unless expressly
permitted by the terms of the Secured Debt Agreements.  All such rights of each
Pledgor to vote and to give consents, waivers and ratifications shall cease in
case an Event of Default has occurred and is continuing, and Section 7 hereof
shall become applicable.

 

6.  DIVIDENDS AND OTHER DISTRIBUTIONS.  Unless and until there shall have
occurred and be continuing an Event of Default, and subject always to
Section 8.03 of the Credit Agreement, all cash dividends, cash distributions,
cash Proceeds and other cash amounts payable in respect of the Collateral shall
be paid to the Pledgors.  The Pledgee shall be entitled to receive directly, and
to retain as part of the Collateral:

 

(i)                                     all other or additional stock, notes,
limited liability company interests, partnership interests, instruments or other
securities or property (including, but not limited to, cash dividends other than
as set forth above in the first sentence of this Section 6) paid or distributed
by way of dividend or otherwise in respect of the Collateral;

 

(ii)                                  all other or additional stock, notes,
limited liability company interests, partnership interests, instruments or other
securities or property (including, but not limited to, cash) paid or distributed
in respect of the Collateral by way of stock-split, spin-off, split-up,
reclassification, combination of shares or similar rearrangement; and

 

(iii)                               all other or additional stock, notes,
limited liability company interests, partnership interests, instruments or other
securities or property (including, but not limited to, cash) which may be paid
in respect of the Collateral by reason of any consolidation, merger, exchange of
stock, conveyance of assets, liquidation or similar corporate or other
reorganization.

 

All dividends, distributions or other payments which are received by any Pledgor
contrary to the provisions of this Section 6 and Section 7 hereof shall be
received in trust for the benefit of the Pledgee, shall be segregated from other
property or funds of such Pledgor and shall be forthwith paid over and/or
delivered to the Pledgee as Collateral in the same form as so received (with any
necessary endorsement).

 

7.  REMEDIES IN CASE OF AN EVENT OF DEFAULT.  If there shall have occurred and
be continuing an Event of Default, then and in every such case, the Pledgee
shall be entitled to exercise all of the rights, powers and remedies (whether
vested in it by this Agreement,

 

11

--------------------------------------------------------------------------------


 

any other Secured Debt Agreement or by law) for the protection and enforcement
of its rights in respect of the Collateral, and the Pledgee shall be entitled to
exercise all the rights and remedies of a secured party under the Uniform
Commercial Code as in effect in any relevant jurisdiction and also shall be
entitled, without limitation, to exercise the following rights, which each
Pledgor hereby agrees to be commercially reasonable:

 

(i)                                     to receive all amounts payable in
respect of the Collateral otherwise payable under Section 6 hereof to the
Pledgors;

 

(ii)                                  to transfer all or any part of the
Collateral into the Pledgee’s name or the name of its nominee or nominees;

 

(iii)                               to vote all or any part of the Collateral
(whether or not transferred into the name of the Pledgee) and give all consents,
waivers and ratifications in respect of the Collateral and otherwise act with
respect thereto as though it were the outright owner thereof (each Pledgor
hereby irrevocably constituting and appointing the Pledgee the proxy and
attorney-in-fact of such Pledgor, with full power of substitution to do so);

 

(iv)                              at any time and from time to time to sell,
assign and deliver, or grant options to purchase, all or any part of the
Collateral, or any interest therein, at any public or private sale, without
demand of performance, advertisement or notice of intention to sell or of the
time or place of sale or adjournment thereof or to redeem or otherwise (all of
which are hereby waived by each Pledgor), for cash, on credit or for other
property, for immediate or future delivery without any assumption of credit
risk, and for such price or prices and on such terms as the Pledgee in its
absolute discretion may determine, provided that, at least 10 days’ written
notice of the time and place of any such sale shall be given to the Pledgors. 
The Pledgee shall not be obligated to make any such sale of Collateral
regardless of whether any such notice of sale has theretofore been given.  Each
Pledgor hereby waives and releases to the fullest extent permitted by law any
right or equity of redemption with respect to the Collateral, whether before or
after sale hereunder, and all rights, if any, of marshalling the Collateral and
any other security for the Obligations or otherwise.  At any such sale, unless
prohibited by applicable law, the Pledgee on behalf of the Secured Creditors may
bid for and purchase all or any part of the Collateral so sold free from any
such right or equity of redemption. Neither the Pledgee nor any other Secured
Creditor shall be liable for failure to collect or realize upon any or all of
the Collateral or for any delay in so doing nor shall any of them be under any
obligation to take any action whatsoever with regard thereto;

 

(v)                                 to set-off any and all Collateral against
any and all Obligations; and

 

(vi)                              apply any monies constituting collateral or
proceeds thereof (including, without limitation, amounts on deposit in the
Earnings Accounts) in accordance with the provisions of Section 9.

 

8.  REMEDIES, ETC., CUMULATIVE.  Each and every right, power and remedy of the
Pledgee provided for in this Agreement or in any other Secured Debt Agreement,
or now or hereafter existing at law or in equity or by statute shall be
cumulative and concurrent and shall be in addition to every other such right,
power or remedy. The exercise or beginning of the exercise by the

 

12

--------------------------------------------------------------------------------


 

Pledgee or any other Secured Creditor of any one or more of the rights, powers
or remedies provided for in this Agreement or any other Secured Debt Agreement
or now or hereafter existing at law or in equity or by statute or otherwise
shall not preclude the simultaneous or later exercise by the Pledgee or any
other Secured Creditor of all such other rights, powers or remedies, and no
failure or delay on the part of the Pledgee or any other Secured Creditor to
exercise any such right, power or remedy shall operate as a waiver thereof.  No
notice to or demand on any Pledgor in any case shall entitle it to any other or
further notice or demand in similar or other circumstances or constitute a
waiver of any of the rights of the Pledgee or any other Secured Creditor to any
other or further action in any circumstances without notice or demand.  The
Secured Creditors agree that this Agreement may be enforced only by the action
of the Pledgee, in each case acting upon the instructions of the Required
Lenders (or, after the date on which all Credit Document Obligations have been
paid in full, the holders of at least a majority of the outstanding Other
Obligations), and that no other Secured Creditor shall have any right
individually to seek to enforce or to enforce this Agreement or to realize upon
the security to be granted hereby, it being understood and agreed that such
rights and remedies may be exercised by the Pledgee for the benefit of the
Secured Creditors upon the terms of this Agreement.

 

9.  APPLICATION OF PROCEEDS.  (a)  All monies collected by the Pledgee upon any
sale or other disposition of the Collateral of each Pledgor and any other
collateral under any other Security Document (including, without limitation, the
Vessel Mortgage, Assignments of Earnings, Assignments of Insurance, together
with all other monies received by the Pledgee hereunder and under any other
Security Document (except to the extent released in accordance with the
applicable provisions of this Agreement or any other Credit Document)), shall be
applied to the payment of the Obligations as follows:

 

(i)                                     first, to the payment of all amounts
owing the Pledgee of the type described in clauses (iii) and (iv) of
Section 1.1;

 

(ii)                                  second, to the extent proceeds remain
after the application pursuant to the preceding clause (i), an amount equal to
the outstanding Primary Obligations (as defined below) constituting Credit
Document Obligations shall be paid to the Lenders as provided in
Section 9(d) hereof, with each Lender receiving an amount equal to such
outstanding Primary Obligations constituting Credit Document Obligations or, if
the proceeds are insufficient to pay in full all such Primary Obligations
constituting Credit Document Obligations, its Pro Rata Share (as defined below)
of the amount remaining to be distributed;

 

(iii)                               third, to the extent proceeds remain after
the application pursuant to the preceding clauses (i) and (ii), an amount equal
to the outstanding Primary Obligations constituting Other Obligations shall be
paid to the Other Creditors as provided in Section 9(d) hereof, with each Other
Creditor receiving an amount equal to such outstanding Primary Obligations
constituting Other Obligations or, if the proceeds are insufficient to pay in
full all such Primary Obligations constituting Other Obligations, its Pro Rata
Share of the amount remaining to be distributed;

 

(iv)                              fourth, to the extent proceeds remain after
the application pursuant to the preceding clauses (i) through (iii), inclusive,
an amount equal to the outstanding Secondary Obligations shall be paid to the
Secured Creditors as provided in Section 9(d) hereof, with

 

13

--------------------------------------------------------------------------------


 

each Secured Creditor receiving an amount equal to its outstanding Secondary
Obligations or, if the proceeds are insufficient to pay in full all such
Secondary Obligations, its Pro Rata Share of the amount remaining to be
distributed; and

 

(v)                                 fifth, to the extent proceeds remain after
the application pursuant to the preceding clauses (i) through (iv), inclusive,
and following the termination of this Agreement pursuant to Section 20 hereof,
to the relevant Pledgor or to whomever may be lawfully entitled to receive such
surplus.

 

(b)                                 For purposes of this Agreement, (x) “Pro
Rata Share” shall mean, when calculating a Secured Creditor’s portion of any
distribution or amount, that amount (expressed as a percentage) equal to a
fraction the numerator of which is the then unpaid amount of such Secured
Creditor’s Primary Obligations or Secondary Obligations, as the case may be, and
the denominator of which is the then outstanding amount of all Primary
Obligations or Secondary Obligations, as the case may be, (y) “Primary
Obligations” shall mean (i) in the case of the Credit Document Obligations, all
principal of, and interest on, all Loans and all fees, costs and expenses
incurred under the Credit Agreement with respect thereto and (ii) in the case of
the Other Obligations, all amounts due under such Hedging Agreements (other than
indemnities, fees (including, without limitation, attorneys’ fees) and similar
obligations and liabilities) and (z) “Secondary Obligations” shall mean all
Obligations other than Primary Obligations.

 

(c)                                  When payments to Secured Creditors are
based upon their respective Pro Rata Shares, the amounts received by such
Secured Creditors hereunder shall be applied (for purposes of making
determinations under this Section 9 only) (i) first, to their Primary
Obligations and (ii) second, to their Secondary Obligations.  If any payment to
any Secured Creditor of its Pro Rata Share of any distribution would result in
overpayment to such Secured Creditor, such excess amount shall instead be
distributed in respect of the unpaid Primary Obligations or Secondary
Obligations, as the case may be, of the other Secured Creditors, with each
Secured Creditor whose Primary Obligations or Secondary Obligations, as the case
may be, have not been paid in full to receive an amount equal to such excess
amount multiplied by a fraction the numerator of which is the unpaid Primary
Obligations or Secondary Obligations, as the case may be, of such Secured
Creditor and the denominator of which is the unpaid Primary Obligations or
Secondary Obligations, as the case may be, of all Secured Creditors entitled to
such distribution.

 

(d)                                 All payments required to be made hereunder
shall be made (x) if to the Lender Creditors, to the Administrative Agent under
the Credit Agreement for the account of the Lender Creditors, and (y) if to the
Other Creditors, to the trustee, paying agent or other similar representative
(each a “Representative”) for the Other Creditors or, in the absence of such a
Representative, directly to the Other Creditors.

 

(e)                                  For purposes of applying payments received
in accordance with this Section 9, the Pledgee shall be entitled to rely upon
(i) the Administrative Agent under the Credit Agreement and (ii) the
Representative for the Other Creditors or, in the absence of such a
Representative, upon the Other Creditors for a determination (which the
Administrative Agent, each Representative for any Other Creditors and the
Secured Creditors agree (or shall agree) to provide upon request of the Pledgee)
of the outstanding Primary Obligations and Secondary Obligations owed to the
Lender Creditors or the Other Creditors, as the case may be.  Unless it has
actual knowledge (including by

 

14

--------------------------------------------------------------------------------


 

way of written notice from a Lender Creditor or an Other Creditor) to the
contrary, the Administrative Agent and each Representative, in furnishing
information pursuant to the preceding sentence, and the Pledgee, in acting
hereunder, shall be entitled to assume that no Secondary Obligations are
outstanding. Unless it has actual knowledge (including by way of written notice
from an Other Creditor) to the contrary, the Pledgee, in acting hereunder, shall
be entitled to assume that no Hedging Agreements are in existence.

 

(f)                                   It is understood and agreed that each
Pledgor shall remain jointly and severally liable to the extent of any
deficiency between the amount of the proceeds of the Collateral pledged by it
hereunder and the aggregate amount of the Obligations of such Pledgor.

 

10.  PURCHASERS OF COLLATERAL.  Upon any sale of the Collateral by the Pledgee
hereunder (whether by virtue of the power of sale herein granted, pursuant to
judicial process or otherwise), the receipt of the Pledgee or the officer making
the sale shall be a sufficient discharge to the purchaser or purchasers of the
Collateral so sold, and such purchaser or purchasers shall not be obligated to
see to the application of any part of the purchase money paid over to the
Pledgee or such officer or be answerable in any way for the misapplication or
nonapplication thereof.

 

11.  INDEMNITY.  Each Pledgor jointly and severally agrees (i) to indemnify and
hold harmless the Pledgee and each other Secured Creditor and their respective
successors, assigns, employees, agents and affiliates (individually an
“Indemnitee,” and collectively the “Indemnitees”) from and against any and all
claims, demands, losses, judgments and liabilities (including liabilities for
penalties) of whatsoever kind or nature, and (ii) to reimburse each Indemnitee
for all reasonable costs and expenses, including reasonable attorneys’ fees, in
each case growing out of or resulting from this Agreement or the exercise by any
Indemnitee of any right or remedy granted to it hereunder or under any other
Secured Debt Agreement (but excluding any claims, demands, losses, judgments and
liabilities or expenses to the extent incurred by reason of gross negligence or
willful misconduct of such Indemnitee (as determined by a court of competent
jurisdiction in a final and non-appealable decision)).  In no event shall the
Pledgee be liable, in the absence of gross negligence or willful misconduct on
its part, for any matter or thing in connection with this Agreement other than
to account for monies actually received by it in accordance with the terms
hereof.  If and to the extent that the obligations of any Pledgor under this
Section 11 are unenforceable  for any reason, such Pledgor hereby agrees to make
the maximum contribution to the payment and satisfaction of such obligations
which is permissible under applicable law.

 

12.  PLEDGEE NOT A PARTNER OR LIMITED LIABILITY COMPANY MEMBER.  (a)   Nothing
herein shall be construed to make the Pledgee or any other Secured Creditor
liable as a member of any limited liability company or as a partner of any
partnership and neither the Pledgee nor any other Secured Creditor by virtue of
this Agreement or otherwise (except as referred to in the following sentence)
shall have any of the duties, obligations or liabilities of a member of any
limited liability company or partnership.  The parties hereto expressly agree
that, unless the Pledgee shall become the absolute owner of Collateral
consisting of a Limited Liability Company Interest or Partnership Interest
pursuant hereto, this Agreement shall not be construed as creating a partnership
or joint venture among the Pledgee, any other Secured Creditor, any Pledgor
and/or any other Person.

 

15

--------------------------------------------------------------------------------


 

(b)                                 Except as provided in the last sentence of
paragraph (a) of this Section 12, the Pledgee, by accepting this Agreement, did
not intend to become a member of any limited liability company or a partner of
any partnership or otherwise be deemed to be a co-venturer with respect to any
Pledgor, any limited liability company, partnership and/or any other Person
either before or after an Event of Default shall have occurred.  The Pledgee
shall have only those powers set forth herein and the Secured Creditors shall
assume none of the duties, obligations or liabilities of a member of any limited
liability company or as a partner of any partnership or any Pledgor except as
provided in the last sentence of paragraph (a) of this Section 12.

 

(c)                                  The Pledgee and the other Secured Creditors
shall not be obligated to perform or discharge any obligation of any Pledgor as
a result of the pledge hereby effected.

 

(d)                                 The acceptance by the Pledgee of this
Agreement, with all the rights, powers, privileges and authority so created,
shall not at any time or in any event obligate the Pledgee or any other Secured
Creditor to appear in or defend any action or proceeding relating to the
Collateral to which it is not a party, or to take any action hereunder or
thereunder, or to expend any money or incur any expenses or perform or discharge
any obligation, duty or liability under the Collateral.

 

13.  FURTHER ASSURANCES; POWER-OF-ATTORNEY.  (a)  Each Pledgor agrees that it
will, at such Pledgor’s own expense, file and refile under the Uniform
Commercial Code or other applicable law such financing statements, continuation
statements and other documents in such offices as the Pledgee may deem
reasonably necessary and wherever required by law in order to perfect and
preserve the Pledgee’s security interest in the Collateral and hereby authorizes
the Pledgee to file financing statements and amendments thereto relative to all
or any part of the Collateral without the signature of such Pledgor where
permitted by law, and agrees to do such further acts and things and to execute
and deliver to the Pledgee such additional conveyances, assignments, agreements
and instruments as the Pledgee may reasonably require or deem necessary to carry
into effect the purposes of this Agreement or to further assure and confirm unto
the Pledgee its rights, powers and remedies hereunder.

 

(b)                                 Each Pledgor hereby appoints the Pledgee
such Pledgor’s attorney-in-fact, with full authority in the place and stead of
such Pledgor and in the name of such Pledgor or otherwise, to act from time to
time solely after the occurrence and during the continuance of an Event of
Default in the Pledgee’s reasonable discretion to take any action and to execute
any instrument which the Pledgee may deem reasonably necessary or advisable to
accomplish the purposes of this Agreement.

 

14.  THE PLEDGEE AS AGENT.  The Pledgee will hold in accordance with this
Agreement all items of the Collateral at any time received under this Agreement.
It is expressly understood and agreed by each Secured Creditor that by accepting
the benefits of this Agreement each such Secured Creditor acknowledges and
agrees that the obligations of the Pledgee as holder of the Collateral and
interests therein and with respect to the disposition thereof, and otherwise
under this Agreement, are only those expressly set forth in this Agreement and
in Section 12 of the Credit Agreement.  The Pledgee shall act hereunder on the
terms and conditions set forth herein and in Section 12 of the Credit Agreement.

 

16

--------------------------------------------------------------------------------


 

15.  TRANSFER BY THE PLEDGORS.  No Pledgor will sell or otherwise dispose of,
grant any option with respect to, or mortgage, pledge or otherwise encumber any
of the Collateral or any interest therein (except as may be permitted in
accordance with the terms of the Secured Debt Agreements).

 

16.  REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PLEDGORS.  Each Pledgor
represents, warrants and covenants that:

 

(i)                                     it is the legal, beneficial and record
owner of, and has good and marketable title to, all Collateral pledged by such
Pledgor hereunder and that it has sufficient interest in all Collateral pledged
by such Pledgor hereunder in which a security interest is purported to be
created hereunder for such security interest to attach (subject, in each case,
to no pledge, lien, mortgage, hypothecation, security interest, charge, option,
Adverse Claim or other encumbrance whatsoever, except the liens and security
interests created by this Agreement and Permitted Liens);

 

(ii)                                  it has the corporate, limited partnership
or limited liability company power and authority, as the case may be, to pledge
all the Collateral pledged by it pursuant to this Agreement;

 

(iii)                               this Agreement has been duly authorized,
executed and delivered by such Pledgor and constitutes a legal, valid and
binding obligation of such Pledgor enforceable against such Pledgor in
accordance with its terms, except to the extent that the enforceability hereof
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or other similar laws generally affecting creditors’ rights and by equitable
principles (regardless of whether enforcement is sought in equity or at law);

 

(iv)                              except to the extent already obtained or made,
or, in the case of any filings or recordings of the Security Documents (other
than the Vessel Mortgages) executed on or before the initial Borrowing Date, to
be made within 10 days of the initial Borrowing Date, no consent of any other
party (including, without limitation, any stockholder, partner, member or
creditor of such Pledgor or any of its Subsidiaries) and no consent, license,
permit, approval or authorization of, exemption by, notice or report to, or
registration, filing or declaration with, any governmental authority is required
to be obtained by such Pledgor in connection with (a) the execution, delivery or
performance by such Pledgor of this Agreement, (b) the legality, validity,
binding effect or enforceability of this Agreement, (c) the perfection or
enforceability of the Pledgee’s security interest in the Collateral pledged by
such Pledgor hereunder or (d) except for compliance with or as may be required
by applicable securities laws, the exercise by the Pledgee of any of its rights
or remedies provided herein;

 

(v)                                 the execution, delivery and performance of
this Agreement will not violate any provision of any applicable law or
regulation or of any order, judgment, writ, award or decree of any court,
arbitrator or governmental authority, U.S. or non-U.S., applicable to such
Pledgor, or of the certificate or articles of incorporation (or such other
equivalent), certificate of formation, operating agreement, limited liability
company agreement, partnership agreement or by-laws (or such other equivalent)
of such Pledgor, as applicable, or of any

 

17

--------------------------------------------------------------------------------


 

securities issued by such Pledgor or any of its Subsidiaries, or of any
mortgage, deed of trust, indenture, lease, loan agreement, credit agreement or
other material contract, agreement or instrument or undertaking to which such
Pledgor or any of its Subsidiaries is a party or which purports to be binding
upon such Pledgor or any of its Subsidiaries or upon any of their respective
assets and will not result in the creation or imposition of (or the obligation
to create or impose) any lien or encumbrance on any of the assets of such
Pledgor or any of its Subsidiaries which are Credit Parties, except as
contemplated by this Agreement or the Credit Agreement;

 

(vi)                              all of the Collateral has been duly and
validly issued and acquired, is fully paid and non-assessable and is subject to
no options to purchase or similar rights;

 

(vii)                           the pledge and collateral assignment to, and
possession by, the Pledgee of the Collateral pledged by such Pledgor hereunder
consisting of Certificated Securities pursuant to this Agreement creates a valid
and perfected first priority security interest in such Certificated Securities,
and the proceeds thereof, subject to no prior Lien or to any agreement
purporting to grant to any third party a Lien on the property or assets of such
Pledgor which would include the Certificated Securities, except for Permitted
Liens, and the Pledgee is entitled to all the rights, priorities and benefits
afforded by the UCC or other relevant law as enacted in any relevant
jurisdiction to perfect security interests in respect of such Collateral; and;

 

(viii)                        “control” (as defined in Section 8-106 of the UCC)
has been obtained by the Pledgee over all Collateral pledged by such Pledgor
hereunder consisting of Stock with respect to which such “control” may be
obtained pursuant to Section 8-106 of the UCC, and “control” (as defined in
Section 9-104 of the UCC) has been obtained by the Pledgee over all Earnings
Accounts with respect to which such “control” may be obtained pursuant to
Section 9-104 of the UCC.

 

(b)                                   Each Pledgor covenants and agrees that it
will defend the Pledgee’s right, title and security interest in and to the
Collateral and the proceeds thereof against the claims and demands of all
persons whomsoever; and each Pledgor covenants and agrees that it will have like
title to and right to pledge any other property at any time hereafter pledged to
the Pledgee as Collateral hereunder and will likewise defend the right thereto
and security interest therein of the Pledgee.

 

17.                                 JURISDICTION OF ORGANIZATION; CHIEF
EXECUTIVE OFFICE; RECORDS.  The jurisdiction of organization of each Pledgor is
specified in Annex A hereto.  The chief executive office of each Pledgor is
located at the address specified in Annex F hereto.  Each Pledgor will not
change the jurisdiction of its organization or move its chief executive office. 
The originals of all documents in the possession of such Pledgor evidencing all
Collateral (other than certificates evidencing Stock, Limited Liability Company
Interests and Partnership Interests pledged by such Pledgor hereunder) and the
only original books of account and records of such Pledgor relating thereto are,
and will continue to be, kept at such chief executive office as specified in
Annex F hereto.  All Limited Liability Company Interests and Partnership
Interests (to the extent not certificated) are, and will continue to be,
maintained at, and controlled and directed (including, without limitation, for
general accounting purposes) from, such chief executive office as specified in
Annex F hereto.

 

18

--------------------------------------------------------------------------------


 

18.                                 PLEDGORS’ OBLIGATIONS ABSOLUTE, ETC.  The
obligations of each Pledgor under this Agreement shall be absolute and
unconditional and shall remain in full force and effect without regard to, and
shall not be released, suspended, discharged, terminated or otherwise affected
by, any circumstance or occurrence whatsoever, including, without limitation: 
(i) any renewal, extension, amendment or modification of or addition or
supplement to or deletion from any Secured Debt Agreement or any other
instrument or agreement referred to therein, or any assignment or transfer of
any thereof; (ii) any waiver, consent, extension, indulgence or other action or
inaction under or in respect of any such agreement or instrument including,
without limitation, this Agreement; (iii) any furnishing of any additional
security to the Pledgee or its assignee or any acceptance thereof or any release
of any security by the Pledgee or its assignee; (iv) any limitation on any
party’s liability or obligations under any such instrument or agreement or any
invalidity or unenforceability, in whole or in part, of any such instrument or
agreement or any term thereof; or (v) any bankruptcy, insolvency,
reorganization, composition, adjustment, dissolution, liquidation or other like
proceeding relating to any Pledgor or any Subsidiary of any Pledgor, or any
action taken with respect to this Agreement by any trustee or receiver, or by
any court, in any such proceeding, whether or not such Pledgor shall have notice
or knowledge of any of the foregoing (it being understood and agreed that the
enforcement hereof may be limited by applicable bankruptcy, insolvency,
restructuring, moratorium or other similar laws generally affecting creditors’
rights and by equitable principles).

 

19.  REGISTRATION, ETC.  If at any time when the Pledgee shall determine to
exercise its right to sell all or any part of the Collateral consisting of
Stock, Limited Liability Company Interests or Partnership Interests pursuant to
Section 7 hereof, and the Collateral or the part thereof to be sold shall not,
for any reason whatsoever, be effectively registered under the Securities Act,
as then in effect, the Pledgee may, in its sole and absolute discretion, sell
such Collateral, as the case may be, or part thereof by private sale in such
manner and under such circumstances as the Pledgee may deem necessary or
advisable in order that such sale may legally be effected without such
registration.  Without limiting the generality of the foregoing, in any such
event the Pledgee, in its sole and absolute discretion, (i) may proceed to make
such private sale notwithstanding that a registration statement for the purpose
of registering such Collateral or part thereof shall have been filed under such
Securities Act, (ii) may approach and negotiate with a single possible purchaser
to effect such sale, and (iii) may restrict such sale to a purchaser who will
represent and agree that such purchaser is purchasing for its own account, for
investment, and not with a view to the distribution or sale of such Collateral
or part thereof.  In the event of any such sale, the Pledgee shall incur no
responsibility or liability for selling all or any part of the Collateral at a
price which the Pledgee, in its sole and absolute discretion, in good faith
deems reasonable under the circumstances, notwithstanding the possibility that a
substantially higher price might be realized if the sale were deferred until
after registration as aforesaid.

 

20.  TERMINATION; RELEASE.  (a)  After the Termination Date, this Agreement and
the security interest created hereby shall terminate (provided that all
indemnities set forth herein including, without limitation, in Section 11 hereof
shall survive any such termination), and the Pledgee, at the request and expense
of any Pledgor, will as promptly as practicable (i) execute and deliver to such
Pledgor a proper instrument or instruments acknowledging the satisfaction and
termination of this Agreement, (ii) will duly assign, transfer and deliver to
such Pledgor (without recourse and without any representation or warranty) such
of the Collateral as has not theretofore been sold or otherwise applied or
released pursuant to this Agreement or any other Credit Document,

 

19

--------------------------------------------------------------------------------


 

together with any monies at the time held by the Pledgee or any of its
sub-agents hereunder and (iii) notify the deposit banks under the Control
Agreements that such Control Agreements are terminated.  As used in this
Agreement, “Termination Date” shall mean the date upon which the Total
Commitment under the Credit Agreement has been terminated and all Hedging
Agreements applicable to Loans (and/or the Commitments) entered into with any
Other Creditors have been terminated, no Note under the Credit Agreement is
outstanding and all Loans thereunder have been repaid in full and all
Obligations then due and payable have been paid in full.

 

(b)                                 In the event that any part of the Collateral
is sold in connection with a sale permitted by the Secured Debt Agreements
(other than a sale to any Pledgor or any Subsidiary thereof) or is otherwise
released with the consent of the Required Secured Creditors and the proceeds of
such sale or sales or from such release are applied in accordance with the
provisions of the Credit Agreement, to the extent required to be so applied, the
Pledgee, at the request and expense of the respective Pledgor, will duly assign,
transfer and deliver to such Pledgor (without recourse and without any
representation or warranty) such of the Collateral (and releases therefor) as is
then being (or has been) so sold or released and has not theretofore been
released pursuant to this Agreement.

 

(c)                                  At any time that a Pledgor desires that the
Pledgee assign, transfer and deliver Collateral (and releases therefor) as
provided in Section 20(a) or (b) hereof, it shall deliver to the Pledgee a
certificate signed by a principal executive officer of such Pledgor stating that
the release of the respective Collateral is permitted pursuant to such
Section 20(a) or (b).

 

(d)                                 The Pledgee shall have no liability
whatsoever to any other Secured Creditor as a result of any release of
Collateral by it in accordance with this Section 20.

 

21.  NOTICES, ETC.  Except as otherwise expressly provided herein, all notices
and other communications provided for hereunder shall be in writing (including
email or facsimile communication) and mailed, faxed or delivered:  if to any
Pledgor, at its address specified in Schedule VII to the Credit Agreement; if to
any Lender Creditor, at its address specified opposite its name on Schedule II
to the Credit Agreement; and if to the Pledgee, at 437 Madison Avenue,
21st Floor, New York, NY 10022; and, as to each Other Creditor, at such other
address as shall be designated by such Secured Creditor in a written notice to
the Borrower and the Administrative Agent.  All such notices and communications
shall, (i) when mailed, be effective three Business Days after being deposited
in the mails, prepaid and properly addressed for delivery, (ii) when sent by
overnight courier, be effective one Business Day after delivery to the overnight
courier prepaid and properly addressed for delivery on such next Business Day,
or (iii) when sent by email or facsimile, be effective when sent by email or
facsimile, except that notices and communications to the Pledgee or any Pledgor
shall not be effective until received by the Pledgee or such Pledgor, as the
case may be.

 

22.  WAIVER; AMENDMENT.  None of the terms and conditions of this Agreement may
be changed, waived, modified or varied in any manner whatsoever except in
writing duly signed by each Pledgor directly affected thereby and the Pledgee
(with the written consent of the Required Secured Creditors); provided, that any
change, waiver, modification or variance affecting the rights and benefits of a
single Class (as defined below) of Secured Creditors (and not all Secured
Creditors in a like or similar manner) shall also require the written consent of
the Requisite Creditors

 

20

--------------------------------------------------------------------------------


 

(as defined below) of such affected Class.  For the purpose of this Agreement,
the term “Class” shall mean each class of Secured Creditors, i.e., whether
(i) the Lender Creditors as holders of the Credit Document Obligations or
(ii) the Other Creditors as the holders of the Other Obligations. For the
purpose of this Agreement, the term “Requisite Creditors” of any Class shall
mean each of (i) with respect to the Credit Document Obligations, the Required
Lenders and (ii) with respect to the Other Obligations, the holders of at least
a majority of all obligations outstanding from time to time under the Hedging
Agreements with respect to outstanding Loans (and/or the Commitments) from time
to time.

 

23.  MISCELLANEOUS.  This Agreement shall be binding upon the parties hereto and
their respective successors and assigns and shall inure to the benefit of and be
enforceable by each of the parties hereto and its successors and assigns,
provided that no Pledgor may assign any of its rights or obligations under this
Agreement except in accordance with the terms of the Secured Debt Agreements. 
THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK WITHOUT REGARD TO ITS CONFLICT OF LAWS RULES (OTHER THAN TITLE 14 OF
ARTICLE 5 OF THE NEW YORK GENERAL OBLIGATIONS LAW).  EACH PARTY TO THIS
AGREEMENT IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION
PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.  The headings in this Agreement are for
purposes of reference only and shall not limit or define the meaning hereof. 
This Agreement may be executed in any number of counterparts, each of which
shall be an original, but all of which shall constitute one instrument.  In the
event that any provision of this Agreement shall prove to be invalid or
unenforceable, such provision shall be deemed to be severable from the other
provisions of this Agreement which shall remain binding on all parties hereto.

 

24.  RECOURSE.  This Agreement is made with full recourse to the Pledgors and
pursuant to and upon all the representations, warranties, covenants and
agreements on the part of the Pledgors contained herein and in the other Credit
Documents and otherwise in writing in connection herewith or therewith.

 

25.  ADDITIONAL PLEDGORS. It is understood and agreed that any Subsidiary of the
Borrower that is required to become a party to this Agreement after the date
hereof pursuant to the requirements of the Credit Agreement shall, without any
further action, become a Pledgor hereunder by (x) executing a counterpart hereof
and/or a Subsidiary assumption agreement, in each case in form and substance
satisfactory to the Pledgee, (y) delivering supplements to Annexes A through F
hereto as are necessary to cause such Annexes to be complete and accurate with
respect to such additional Pledgor on such date and (z) taking all actions as
specified in Section 3 of this Agreement as would have been taken by such
Pledgor had it been an original party to this Agreement, in each case with all
documents required above to be delivered to the Pledgee and with all actions
required to be taken above to be taken to the reasonable satisfaction of the
Pledgee.

 

26.  RELEASE OF GUARANTORS.  In the event any Pledgor which is a Subsidiary of
the Borrower is released from its obligations pursuant to the Guaranty, such
Pledgor (so long as not the Borrower) shall be released from this Agreement and
this Agreement shall, as to such Pledgor only, have no further force or effect.

 

21

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Pledgor and the Pledgee have caused this Agreement to
be executed by their duly elected officers duly authorized as of the date first
above written.

 

 

BALTIC TRADING LIMITED, as Pledgor

 

 

 

By:

/s/ John C. Wobensmith

 

 

Name:

John C. Wobensmith

 

 

Title:

President

 

 

 

BALTIC LEOPARD LIMITED,

 

BALTIC JAGUAR LIMITED,

 

BALTIC PANTHER LIMITED,

 

BALTIC COUGAR LIMITED,

 

BALTIC BEAR LIMITED,

 

BALTIC WOLF LIMITED,

 

BALTIC WIND LIMITED,

 

BALTIC COVE LIMITED, and

 

BALTIC BREEZE LIMITED,

 

each as a Pledgor

 

 

 

By:

/s/ Apostolos D. Zafolias

 

 

Name:

Apostolos D. Zafolias

 

 

Title:

Vice President

 

 

Accepted and Agreed to:

 

 

 

NORDEA BANK FINLAND PLC,

 

New York Branch, as Pledgee and Deposit Account Bank

 

 

 

By:

/s/ John Boesen

 

 

Name:

John Boesen

 

 

Title:

EVP

 

 

 

 

By:

/s/ Martin Lunder

 

 

Name:

Martin Lunder

 

 

Title:

Senior Vice President

 

 

Signautre Page to Pledge Agreement

 

--------------------------------------------------------------------------------


 

ANNEX A

to

Pledge and Security Agreement

 

EXACT LEGAL NAME OF EACH PLEDGOR AND JURISDICTION OF

ORGANIZATION

 

Name of Pledgor

 

Jurisdiction of Organization

 

Organizational ID Number

Baltic Cougar Limited

 

Republic of the Marshall Islands

 

N/A

Baltic Jaguar Limited

 

Republic of the Marshall Islands

 

N/A

Baltic Leopard Limited

 

Republic of the Marshall Islands

 

N/A

Baltic Panther Limited

 

Republic of the Marshall Islands

 

N/A

Baltic Bear Limited

 

Republic of the Marshall Islands

 

N/A

Baltic Wolf Limited

 

Republic of the Marshall Islands

 

N/A

Baltic Wind Limited

 

Republic of the Marshall Islands

 

N/A

Baltic Cove Limited

 

Republic of the Marshall Islands

 

N/A

Baltic Breeze Limited

 

Republic of the Marshall Islands

 

N/A

 

--------------------------------------------------------------------------------


 

ANNEX B

to

Pledge and Security Agreement

 

LIST OF SUBSIDIARIES

 

Pledgor

 

Direct Subsidiaries that are Subsidiary
Guarantors

Baltic Trading Limited

 

Baltic Cougar Limited

Baltic Jaguar Limited

Baltic Leopard Limited

Baltic Panther Limited

Baltic Bear Limited

Baltic Wolf Limited

Baltic Wind Limited

Baltic Cove Limited

Baltic Breeze Limited

Baltic Scorpion Limited

Baltic Mantis Limited

 

--------------------------------------------------------------------------------


 

ANNEX C

to

Pledge and Security Agreement

 

LIST OF STOCK

 

Name of Pledgor

 

Percentage
Ownership of
Issued and
Outstanding Stock

 

Pledged Corporation

 

Share
Certificate
Number

Baltic Trading Limited

 

100%

 

Baltic Cougar Limited

 

1

Baltic Trading Limited

 

100%

 

Baltic Jaguar Limited

 

1

Baltic Trading Limited

 

100%

 

Baltic Leopard Limited

 

1

Baltic Trading Limited

 

100%

 

Baltic Panther Limited

 

1

Baltic Trading Limited

 

100%

 

Baltic Bear Limited

 

1

Baltic Trading Limited

 

100%

 

Baltic Wolf Limited

 

1

Baltic Trading Limited

 

100%

 

Baltic Wind Limited

 

1

Baltic Trading Limited

 

100%

 

Baltic Cove Limited

 

1

Baltic Trading Limited

 

100%

 

Baltic Breeze Limited

 

1

Baltic Trading Limited

 

100%

 

Baltic Scorpion Limited

 

1

Baltic Trading Limited

 

100%

 

Baltic Mantis Limited

 

1

 

--------------------------------------------------------------------------------


 

ANNEX D

to

Pledge and Security Agreement

 

LIST OF LIMITED LIABILITY COMPANY INTERESTS

 

None.

 

--------------------------------------------------------------------------------


 

ANNEX E

to

Pledge and Security Agreement

 

LIST OF PARTNERSHIP INTERESTS

 

None.

 

--------------------------------------------------------------------------------


 

ANNEX F

to

Pledge and Security Agreement

 

LIST OF CHIEF EXECUTIVE OFFICES

 

Name of Pledgor

 

Address

 

 

 

Baltic Cougar Limited

 

c/o Genco Shipping & Trading Limited
299 Park Avenue, 12th Floor
New York, NY 10171

 

 

 

Baltic Jaguar Limited

 

c/o Genco Shipping & Trading Limited
299 Park Avenue, 12th Floor
New York, NY 10171

 

 

 

Baltic Leopard Limited

 

c/o Genco Shipping & Trading Limited
299 Park Avenue, 12th Floor
New York, NY 10171

 

 

 

Baltic Panther Limited

 

c/o Genco Shipping & Trading Limited
299 Park Avenue, 12th Floor
New York, NY 10171

 

 

 

Baltic Bear Limited

 

c/o Genco Shipping & Trading Limited
299 Park Avenue, 12th Floor
New York, NY 10171

 

 

 

Baltic Wolf Limited

 

c/o Genco Shipping & Trading Limited
299 Park Avenue, 12th Floor
New York, NY 10171

 

 

 

Baltic Wind Limited

 

c/o Genco Shipping & Trading Limited
299 Park Avenue, 12th Floor
New York, NY 10171

 

 

 

Baltic Cove Limited

 

c/o Genco Shipping & Trading Limited
299 Park Avenue, 12th Floor
New York, NY 10171

 

 

 

Baltic Breeze Limited

 

c/o Genco Shipping & Trading Limited
299 Park Avenue, 12th Floor
New York, NY 10171

 

--------------------------------------------------------------------------------


 

Name of Pledgor

 

Address

 

 

 

Baltic Trading Limited

 

c/o Genco Shipping & Trading Limited
299 Park Avenue, 12th Floor
New York, NY 10171

 

2

--------------------------------------------------------------------------------


 

ANNEX G
to
Pledge and Security Agreement

 

Form of Agreement Regarding Uncertificated Securities, Limited Liability

Company Interests and Partnership Interests

 

AGREEMENT (as amended, modified or supplemented from time to time, this
“Agreement”), dated as of               , among the undersigned pledgor (the
“Pledgor”), NORDEA BANK FINLAND PLC, NEW YORK BRANCH, not in its individual
capacity but solely as Security Agent (the “Pledgee”), and                     ,
as the issuer of the Uncertificated Securities, Limited Liability Company
Interests and/or Partnership Interests (each as defined below) (the “Issuer”).

 

W I T N E S S E T H :

 

WHEREAS, the Pledgor, certain of its affiliates and the Pledgee have entered
into a pledge and security agreement, dated as of                         
      , 2014 (as amended, amended and restated, modified or supplemented from
time to time, the “Pledge Agreement”), under which, among other things, in order
to secure the payment of the Obligations (as defined in the Pledge Agreement),
the Pledgor will pledge to the Pledgee for the benefit of the Secured Creditors
(as defined in the Pledge Agreement), and grant a first priority security
interest in favor of the Pledgee for the benefit of the Secured Creditors in,
all of the right, title and interest of the Pledgor in and to any and all
(1) “uncertificated securities” (as defined in Section 8-102(a)(18) of the
Uniform Commercial Code, as adopted in the State of New York) (“Uncertificated
Securities”), (2)  Partnership Interests (as defined in the Pledge Agreement)
and (3) Limited Liability Company Interests (as defined in the Pledge
Agreement), in each case issued from time to time by the Issuer, whether now
existing or hereafter from time to time acquired by the Pledgor (with all of
such Uncertificated Securities, Partnership Interests and Limited Liability
Company Interests being herein collectively called the “Issuer Pledged
Interests”);

 

WHEREAS, the Pledgor desires the Issuer to enter into this Agreement in order to
protect the security interest of the Pledgee under the Pledge Agreement in the
Issuer Pledged Interests, to vest in the Pledgee control of the Issuer Pledge
Interests and to provide for the rights of the parties under this Agreement; and

 

NOW THEREFORE, in consideration of the premises and the mutual promises and
agreements contained herein, and for other valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows:

 

1.  The Pledgor hereby irrevocably authorizes and directs the Issuer, and the
Issuer hereby agrees, to comply with any and all instructions and orders
originated by the

 

--------------------------------------------------------------------------------


 

Pledgee (and its successors and assigns) regarding any and all of the Issuer
Pledged Interests without the further consent by the registered owner (including
the Pledgor), and, after receiving a notice from the Pledgee stating that an
“Event of Default” has occurred and is continuing, not to comply with any
instructions or orders regarding any or all of the Issuer Pledged Interests
originated by any person or entity other than the Pledgee (and its successors
and assigns) or a court of competent jurisdiction.

 

2.  The Issuer hereby certifies that (i) no notice of any security interest,
lien or other encumbrance or claim affecting the Issuer Pledged Interests (other
than the security interest of the Pledgee) has been received by it, and (ii) the
security interest of the Pledgee in the Issuer Pledged Interests has been
registered in the books and records of the Issuer.

 

3.  The Issuer hereby represents and warrants that (i) the pledge by the Pledgor
of, and the granting by the Pledgor of a security interest in, the Issuer
Pledged Interests to the Pledgee, for the benefit of the Secured Creditors, does
not violate the charter, by-laws, partnership agreement, membership agreement or
any other agreement governing the Issuer or the Issuer Pledged Interests, and
(ii) the Issuer Pledged Interests are fully paid and nonassessable.

 

4.  All notices, statements of accounts, reports, prospectuses, financial
statements and other communications to be sent to the Pledgor by the Issuer in
respect of the Issuer will also be sent to the Pledgee at the following address:

 

Nordea Bank Finland plc

437 Madison Avenue, 21st Floor

New York, New York 10022

Attn:  Head of Shipping, Offshore & Oil Services

Telephone:  212-318-9300

Facsimile:   212-421-4420

 

5.  Until the Pledgee shall have delivered written notice to the Issuer that all
of the Obligations have been paid in full and this Agreement is terminated, the
Issuer will, upon receiving notice from the Pledgee stating that an “Event of
Default” has occurred and is continuing, send any and all redemptions,
distributions, interest or other payments in respect of the Issuer Pledged
Interests from the Issuer for the account of the Pledgor only by wire transfers
to such account as the Pledgee shall instruct.

 

6.  Except as otherwise expressly provided herein, all notices and other
communications provided for hereunder shall be in writing (including email or
facsimile communication) and mailed, faxed or delivered.  All such notices and
communications shall, (i) when mailed, be effective three Business Days after
being deposited in the mails, prepaid and properly addressed for delivery,
(ii) when sent by overnight courier, be effective one Business Day after
delivery to the overnight courier prepaid and properly addressed for delivery on
such next Business Day, or (iii) when sent by email or facsimile, be effective
when sent by email or

 

2

--------------------------------------------------------------------------------


 

facsimile, except that notices and communications to the Pledgor or Pledgee
shall not be effective until received by Pledgor or Pledgee..  All notices and
other communications shall be in writing and addressed as follows:

 

(a)                                 if to any Pledgor, at:

 

c/o Genco Shipping & Trading Limited,

299 Park Avenue, 20th Floor

New York, NY 10171

Attention:  John Wobensmith

Telephone No.:  646-443-8555

Facsimile No.:  646-552-4052

 

(b)                                 if to the Pledgee, at:

 

Nordea Bank Finland plc

437 Madison Avenue, 21st Floor

New York, New York 10022

Attn:  Head of Shipping, Offshore & Oil Services

Telephone:  212-318-9300

Facsimile:   212-421-4420

 

with copies to:

Seward & Kissel LLP

One Battery Park Plaza

New York, New York 10004

Attention: Lawrence Rutkowski

Telephone No.: 212-574-1200

Facsimile No.: 212-480-8421

 

(c)                                  if to the Issuer, at:

 

c/o Genco Shipping & Trading Limited,

299 Park Avenue, 20th Floor

New York, NY 10171

Attention:  John Wobensmith

Telephone No.:  646-443-8555

Facsimile No.:  646-552-4052

 

or at such other address as shall have been furnished in writing by any Person
described above to the party required to give notice hereunder.

 

3

--------------------------------------------------------------------------------


 

7.  This Agreement shall be binding upon the successors and assigns of the
Pledgor and the Issuer and shall inure to the benefit of and be enforceable by
the Pledgee and its successors and assigns.  This Agreement may be executed in
any number of counterparts, each of which shall be an original, but all of which
shall constitute one instrument.  In the event that any provision of this
Agreement shall prove to be invalid or unenforceable, such provision shall be
deemed to be severable from the other provisions of this Agreement which shall
remain binding on all parties hereto.  None of the terms and conditions of this
Agreement may be changed, waived, modified or varied in the manner whatsoever
except in writing signed by the Pledgee, the Issuer and the Pledgor.

 

8.  This Agreement shall be governed by and construed in accordance with the
laws of the State of New York, without regard to its principles of conflict of
laws (other than Title 14 of Article 5 of the New York General Obligations Law).

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Pledgor, the Pledgee and the Issuer have caused this
Agreement to be executed by their duly elected officers duly authorized as of
the date first above written.

 

 

[

 

],

 

 

as Pledgor

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

NORDEA BANK FINLAND PLC, NEW YORK BRANCH, not
in its individual capacity but solely as Pledgee

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

[

 

],

 

 

the Issuer

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

5

--------------------------------------------------------------------------------


 

ANNEX H
to

Pledge and Security Agreement

 

Form of  Control Agreement Regarding Deposit Accounts

 

THIS CONTROL AGREEMENT REGARDING DEPOSIT ACCOUNTS (as amended, modified or
supplemented from time to time, this “Agreement”), dated as of               
    , 20    , among the undersigned assignor (the “Assignor”) and NORDEA BANK
FINLAND PLC, acting through its New York branch, not in its individual capacity
but as Security Agent (the “Security Agent”) and itself, as the deposit account
bank (the “Deposit Account Bank”), as the bank (as defined in Section 9-102 of
the UCC as in effect on the date hereof in the State of New York (the “UCC”))
with which one or more deposit accounts (as defined in Section 9-102 of the UCC)
are maintained by the Assignor (with all such deposit accounts now or at any
time in the future maintained by the Assignor with the Deposit Account Bank
being herein called the “Deposit Accounts”).

 

W I T N E S S E T H :

 

WHEREAS, the Assignor, various other Assignors and the Security Agent have
entered into a pledge and security agreement, dated as of
                               , 2014 (as amended, amended and restated,
modified or supplemented from time to time, the “Pledge and Security
Agreement”), under which, among other things, in order to secure the payment of
the Obligations (as defined in the Pledge and Security Agreement), the Assignor
has granted a first priority security interest to the Security Agent for the
benefit of the Secured Creditors (as defined in the Pledge and Security
Agreement) in all of the right, title and interest of the Assignor in and into
any and all deposit accounts (as defined in Section 9-102 of the UCC) of such
Assignor and in all monies, securities, instruments and other investments
deposited therein from time to time (collectively, herein called the
“Collateral”); and

 

WHEREAS, the Assignor desires that the Deposit Account Bank enter into this
Agreement in order to establish “control” (as defined in Section 9-104 of the
UCC) in each Deposit Account at any time or from time to time maintained with
the Deposit Account Bank, and to provide for the rights of the parties under
this Agreement with respect to such Deposit Accounts.

 

NOW THEREFORE, in consideration of the premises and the mutual promises and
agreements contained herein, and for other valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows:

 

1.      Assignor’s Dealings with Deposit Accounts; Notice of Exclusive Control.
Until the Deposit Account Bank shall have received from the Security Agent a
Notice of

 

--------------------------------------------------------------------------------


 

Exclusive Control (as defined below), the Assignor shall be entitled to present
items drawn on and otherwise to withdraw or direct the disposition of funds from
the Deposit Accounts and give instructions in respect of the Deposit Accounts;
provided, however, that the Assignor may not, and the Deposit Account Bank
agrees that it shall not permit the Assignor to, without the Security Agent’s
prior written consent, close any Deposit Account.  If upon the occurrence and
during the continuance of an Event of Default (as defined in the Pledge and
Security Agreement) the Security Agent shall give to the Deposit Account Bank a
notice of the Security Agent’s exclusive control of the Deposit Accounts, which
notice states that it is a “Notice of Exclusive Control” (a “Notice of Exclusive
Control”), only the Security Agent shall be entitled to withdraw funds from the
Deposit Accounts, to give any instructions in respect of the Deposit Accounts
and any funds held therein or credited thereto or otherwise to deal with the
Deposit Accounts.

 

2.      Security Agent’s Right to Give Instructions as to Deposit Accounts. 
(a)  Notwithstanding the foregoing or any separate agreement that the Assignor
may have with the Deposit Account Bank, the Security Agent shall be entitled, at
any time, following the occurrence and during the continuance of an Event of
Default for purposes of this Agreement, to give the Deposit Account Bank
instructions as to the withdrawal or disposition of any funds from time to time
credited to any Deposit Account, or as to any other matters relating to any
Deposit Account or any other Collateral, without further consent from the
Assignor.  The Assignor hereby irrevocably authorizes and instructs the Deposit
Account Bank, and the Deposit Account Bank hereby agrees, to comply with any
instructions directing disposition of the funds in the Deposit Account from the
Security Agent without any further consent from the Assignor.  Such instructions
may include the giving of stop payment orders for any items being presented to
any Deposit Account for payment.  The Deposit Account Bank shall be fully
entitled to rely on, and shall comply with, such instructions from the Security
Agent even if such instructions are contrary to any instructions or demands that
the Assignor may give to the Deposit Account Bank.  In case of any conflict
between instructions received by the Deposit Account Bank from the Security
Agent and the Assignor, the instructions from the Security Agent shall prevail.

 

(b)    It is understood and agreed that the Deposit Account Bank’s duty to
comply with instructions from the Security Agent regarding the Deposit Accounts
is absolute, and the Deposit Account Bank shall be under no duty or obligation,
nor shall it have the authority, to inquire or determine whether or not such
instructions are in accordance with the Pledge and Security Agreement or any
other Credit Document (as defined in the Pledge and Security Agreement), nor
seek confirmation thereof from the Assignor or any other Person.

 

3.      Assignor’s Exculpation and Indemnification of Depository Bank.  The
Assignor hereby irrevocably authorizes and instructs the Deposit Account Bank to
follow instructions from the Security Agent regarding the Deposit Accounts even
if the result of following such instructions from the Security Agent is that the
Deposit Account Bank dishonors items presented for payment from any Deposit
Account.  The Assignor further confirms that the Deposit Account Bank shall have
no liability to the Assignor for wrongful dishonor of such

 

2

--------------------------------------------------------------------------------


 

items in following such instructions from the Security Agent.  The Deposit
Account Bank shall have no duty to inquire or determine whether the Assignor’s
obligations to the Security Agent are in default or whether the Security Agent
is entitled, under any separate agreement between the Assignor and the Security
Agent, to give any such instructions.  The Assignor further agrees to be
responsible for the Deposit Account Bank’s customary charges and to indemnify
the Deposit Account Bank from and to hold the Deposit Account Bank harmless
against any loss, cost or expense that the Deposit Account Bank may sustain or
incur in acting upon instructions which the Deposit Account Bank believes in
good faith to be instructions from the Security Agent excluding any loss, cost
or expense to the extent incurred as a direct result of the gross negligence or
willful misconduct of the Deposit Account Bank.

 

4.      Subordination of Security Interests; Deposit Account Bank’s Recourse to
Deposit Accounts.  The Deposit Account Bank hereby subordinates any claims and
security interests it may have against, or with respect to, any Deposit Account
at any time established or maintained with it by the Assignor (including any
amounts, investments, instruments or other Collateral from time to time on
deposit therein) to the security interests of the Security Agent (for the
benefit of the Secured Creditors) therein, and agrees that no amounts shall be
charged by it to, or withheld or set-off or otherwise recouped by it from, any
Deposit Account of the Assignor or any amounts, investments, instruments or
other Collateral from time to time on deposit therein; provided that the Deposit
Account Bank may, however, from time to time debit the Deposit Accounts for any
of its customary charges in maintaining the Deposit Accounts or for
reimbursement for the reversal of any provisional credits granted by the Deposit
Account Bank to any Deposit Account, to the extent, in each case, that the
Assignor has not separately paid or reimbursed the Deposit Account Bank
therefor.

 

5.      Representations, Warranties and Covenants of Deposit Account Bank.  The
Deposit Account Bank represents and warrants to the Security Agent that:

 

(a)    The Deposit Account Bank constitutes a “bank” (as defined in
Section 9-102 of the UCC), that the jurisdiction (determined in accordance with
Section 9-304 of the UCC) of the Deposit Account Bank for purposes of each
Deposit Account maintained by the Assignor with the Deposit Account Bank shall
be the State of New York.

 

(b)    The Deposit Account Bank shall not permit any Assignor to establish any
demand, time, savings, passbook or other account with it which does not
constitute a “deposit account” (as defined in Section 9-102 of the UCC).

 

(c)    The account agreements between the Deposit Account Bank and the Assignor
relating to the establishment and general operation of the Deposit Accounts
provide, whether specifically or generally, that the laws of New York govern
secured transactions relating to the Deposit Accounts and that the Deposit
Account Bank’s “jurisdiction” for purposes of Section 9-304 of the UCC in
respect of the Deposit Accounts is New York.  The Deposit Account Bank

 

3

--------------------------------------------------------------------------------


 

will not, without the Security Agent’s prior written consent, amend any such
account agreement so that the Deposit Account Bank’s jurisdiction for purposes
of Section 9-304 of the UCC is a jurisdiction other than the State of New York. 
All account agreements in respect of each Deposit Account in existence on the
date hereof are listed on Annex A hereto and copies of all such account
agreements have been furnished to the Security Agent.  The Deposit Account Bank
will promptly furnish to the Security Agent a copy of the account agreement for
each Deposit Account hereafter established by the Deposit Account Bank for the
Assignor.

 

(d)    The Deposit Account Bank has not entered and will not enter, into any
agreement with any other Person by which the Deposit Account Bank is obligated
to comply with instructions from such other Person as to the disposition of
funds from any Deposit Account or other dealings with any Deposit Account or
other of the Collateral.

 

(e)    On the date hereof the Deposit Account Bank maintains no Deposit Accounts
for the Assignor other than the Deposit Accounts specifically identified in
Annex A hereto.

 

(f)    Any items or funds received by the Deposit Account Bank for the
Assignor’s account will be credited to said Deposit Accounts specified in
paragraph (e) above or to any other Deposit Accounts hereafter established by
the Deposit Account Bank for the Assignor in accordance with this Agreement.

 

(g)    The Deposit Account Bank will promptly notify the Security Agent of each
Deposit Account hereafter established by the Deposit Account Bank for the
Assignor (which notice shall specify the account number of such Deposit Account
and the location at which the Deposit Account is maintained), and each such new
Deposit Account shall be subject to the terms of this Agreement in all respects.

 

6.      Deposit Account Statements and Information.  The Deposit Account Bank
agrees, and is hereby authorized and instructed by the Assignor, to furnish to
the Security Agent, at its address indicated below, copies of all account
statements and other information relating to each Deposit Account that the
Deposit Account Bank sends to the Assignor and to disclose to the Security Agent
all information requested by the Security Agent regarding any Deposit Account.

 

7.      Conflicting Agreements.  This Agreement shall have control over any
conflicting agreement between the Deposit Account Bank and the Assignor.

 

8.      Merger or Consolidation of Deposit Account Bank.  Without the execution
or filing of any paper or any further act on the part of any of the parties
hereto, any bank into which the Deposit Account Bank may be merged or with which
it may be consolidated, or any bank resulting from any merger to which the
Deposit Account Bank shall be a party, shall be the successor of the Deposit
Account Bank hereunder and shall be bound by all provisions hereof

 

4

--------------------------------------------------------------------------------


 

which are binding upon the Deposit Account Bank and shall be deemed to affirm as
to itself all representations and warranties of the Deposit Account Bank
contained herein.

 

9.      Notices.  (a)  All notices and other communications provided for in this
Agreement shall be in writing (including email or facsimile communication) and
mailed, faxed or delivered to the intended recipient at its address or facsimile
number set forth below:

 

If to the Security Agent, at:

 

Nordea Bank Finland plc

437 Madison Avenue, 21st Floor

New York, New York 10022

Attn:  Head of Shipping, Offshore & Oil Services

Telephone:  212-318-9300

Facsimile:   212-421-4420

 

If to the Assignor, at:

 

c/o Genco Shipping & Trading Limited,

299 Park Avenue, 20th Floor

New York, NY 10171

Attention:  John Wobensmith

Telephone No.:  646-443-8555

Facsimile No.:  646-552-4052

 

If to the Deposit Account Bank, at:

 

Nordea Bank Finland, plc,

437 Madison Avenue, 21st Floor

New York, New York 10022

Attention:  Head of Shipping, Offshore & Oil Services

Telephone:  (212) 318-9300

Facsimile:   (212) 421-4420

 

or, as to any party, to such other address or facsimile number as such party may
designate from time to time by notice to the other parties.

 

(b)    Except as otherwise provided herein, all notices and communications
shall, (i) when mailed, be effective three Business Days after being deposited
in the mail, prepaid and properly addressed for delivery, (ii) when sent by
overnight courier, be effective one Business Day after delivery to the overnight
courier prepaid and properly addressed for delivery

 

5

--------------------------------------------------------------------------------


 

on such next Business Day, or (iii) when sent by email or facsimile, be
effective when sent by email or facsimile.

 

10.      Amendment.  This Agreement may not be amended, modified or supplemented
except in writing executed and delivered by all the parties hereto.

 

11.      Binding Agreement.  This Agreement shall bind the parties hereto and
their successors and assign and shall inure to the benefit of the parties hereto
and their successors and assigns.  Without limiting the provisions of the
immediately preceding sentence, the Security Agent at any time or from time to
time may designate in writing to the Deposit Account Bank a successor Security
Agent (at such time, if any, as such entity becomes the Security Agent under the
Pledge and Security Agreement, or at any time thereafter) who shall thereafter
succeed to the rights of the existing Security Agent hereunder and shall be
entitled to all of the rights and benefits provided hereunder.

 

12.      Continuing Obligations.  The rights and powers granted herein to the
Security Agent have been granted in order to protect and further perfect its
security interests in the Deposit Accounts and other Collateral and are powers
coupled with an interest and will be affected neither by any purported
revocation by the Assignor of this Agreement or the rights granted to the
Security Agent hereunder or by the bankruptcy, insolvency, conservatorship or
receivership of the Assignor or the Deposit Account Bank or by the lapse of
time.  The rights of the Security Agent hereunder and in respect of the Deposit
Accounts and the other Collateral, and the obligations of the Assignor and
Deposit Account Bank hereunder, shall continue in effect until the security
interests of Security Agent in the Deposit Accounts and such other Collateral
have been terminated and the Security Agent has notified the Deposit Account
Bank of such termination in writing.

 

13.      Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

 

14.      Counterparts.  This Agreement may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Agreement by signing and delivering one or more
counterparts.

 

15.      Termination.      This Agreement and the security interest created
hereby shall terminate on the date on which the Security Agent shall have given
the Deposit Account Bank written notice that this Agreement shall have
terminated.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the date first written above.

 

 

Assignor:

 

 

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Security Agent:

 

NORDEA BANK FINLAND PLC, NEW YORK BRANCH, as Security Agent

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Deposit Account Bank:

 

 

 

NORDEA BANK FINLAND PLC, NEW YORK BRANCH,
as Deposit Account Bank

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

7

--------------------------------------------------------------------------------


 

 

By:

 

 

 

Name:

 

 

Title:

 

8

--------------------------------------------------------------------------------


 

Annex I

 

Earnings Accounts

 

Assignor

 

Account Number

 

 

 

Baltic Cougar Limited

 

7451092001

Baltic Jaguar Limited

 

7451172001

Baltic Leopard Limited

 

7451252001

Baltic Panther Limited

 

7451332001

Baltic Bear Limited

 

7450912001

Baltic Wolf Limited

 

7451412001

Baltic Wind Limited

 

7455132001

Baltic Cove Limited

 

7455052001

Baltic Breeze Limited

 

7454972001

 

--------------------------------------------------------------------------------